DETAILED ACTION
Claims 1-20 are pending.
Assignee: Citrix Systems
Priority: 10/17/2019


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1 and 10 each contain the following limitations that distinguish the claims from the prior art:
“…at least one data processor; and memory storing instructions which, when executed by the at least one data processor, configures the at least one data processor to at least: provide a virtual disk to a computing environment, the virtual disk including identity information to enable identification of a virtual machine within the computing environment; increase, within the computing environment, a size of the virtual disk to enable the virtual disk to act as a storage for the identity information and as a cache of other system data to operate the virtual machine; and boot, after increasing the size of the virtual disk, the virtual machine within the computing environment, the virtual machine being configured to at least access the virtual disk that includes both identity information and caches other system data to operate the virtual machine…”.
A related prior art of Baset et al.(20130212593) facilitates to reuse a previously allocated and freed disk block for the allocated space to control growth in virtual disk size, and thus enables controlling the growth of file-based images to better reflect the actual disk usage in a guest virtual machine file system. The guest virtual machine file is modified to sequentially allocate disk blocks and reuse deleted disk blocks, and thus enables thinly provisioning the file, and thus allows storage space over-commit, and enables managing the files more easily.
The features of the present invention distinguish from the prior art. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132